Judgment entered May 14, 1969, herein appealed from unanimously modified, on the law and the facts with $50 costs and disbursements to plaintiff-respondent, so as to affirm the granting of plaintiff’s” motion for summary judgment in the amount of $68,750.01. Interest thereon shall be calculated to the date of the entry of the order herein, and the three payments representing the months of November, December, 1969 and January, 1970, shall be discounted at their present value in accordance with the tables contained in the CPLR. Plaintiff has not yet received any payments on account of the balance of the contract sued on, so the argument of discounting at present value has validity only as to the three months remaining for the unexpired period of the original contract. Such observation is made on the assumption that payment will be effected prior to the expiration of such period or any part thereof. In the event payment is not so made no reason will exist to discount at present value, and plaintiff may make application for proper relief. Settle order on notice. Concur ■ — • Stevens, P. J., Eager, Tilzer, McNally and Bastow, JJ.